Settlement Agreement


Whereas Plaintiffs Whalehaven Capital Fund, Ltd. (“Whalehaven”) and Alpha
Capital Anstalt (“Alpha Capital,” together with Whalehaven, the “Plaintiffs”)
commenced suit (the “Lawsuit”) against Defendants Radient Pharmaceuticals
Corporation (“RPC”) and John Does 1-10 in the United States District Court for
the Southern District of New York, Case No. 10 CV 9490 (RJS); and


Whereas the parties desire to settle the Lawsuit upon the terms and conditions
hereafter set forth and issue the securities issuable hereunder as part of such
settlement;


Now, therefore, in consideration of the mutual undertakings herein set forth,
the parties agree as follows:


1. (a) On the Effective Date (as hereafter defined) RPC shall deliver to
Plaintiffs 3.4 million shares of freely trading shares of RPC common stock
approved for listing by the NYSE Amex (“Amex”). The shares shall be delivered
via DWAC in accordance with the DWAC instructions to be provided by Whalehaven
and Alpha Capital. RPC shall deliver 43.4 percent of those shares to Whalehaven
and 56.6 percent of those shares to Alpha Capital.


(b) In the event that Amex, pursuant to the request made by RPC by email dated
May 5, 2011 or otherwise, indicates that RPC may issue more than the 3.4 million
shares referred to in paragraph 1(a) without further shareholder approval, RPC
shall issue such number of additional
shares permissible pursuant to such Amex indication (it being understood that
RPC shall issue that number of additional shares equal to or greater than 18.4
million if no additional shareholder approval is required) that will be freely
trading fully paid and non assessable shares, approved for listing on Amex, to
Whalehaven and Alpha Capital in the same percentages as set forth in paragraph
1(a). RPC shall deliver such shares on the Effective Date if it theretofore
receives such Amex indication, and, if such indication is received after the
Effective Date, immediately upon receipt of such indication.


2.  (a) On the Effective Date, the parties shall determine the volume weighted
average price (the “VWAP”), as reported by Bloomberg, for RPC common stock for
the three days at which RPC stock closed at the lowest closing prices in the
prior ten trading days (the “Paragraph 2(a) VWAP”). The parties shall multiply
the number of shares delivered on the Effective Date pursuant to paragraph 1 by
the Paragraph 2(a) VWAP and subtract that amount from $10,912,055 (ten million
nine hundred and twelve thousand fifty five dollars). The resulting number shall
be the “Amount Owed.” On the Effective Date, RPC shall execute two Promissory
Notes (the “Promissory Notes”), annexed hereto, one in favor of Whalehaven in
the principal amount of 43.4 percent of the Amount Owed and one in favor of
Alpha Capital in the principal amount of 56.6 percent of the Amount Owed. The
Promissory Notes shall mature four months after the Effective Date (the
“Maturity Date”) and bear interest at the rate of 8% per annum.


(b) In the event RPC is obligated to deliver shares pursuant to paragraph 1(b)
after the Effective Date, such shares shall be valued by the volume weighted
average price, as reported by Bloomberg, for RPC common stock for the three days
at which RPC stock closed at the lowest closing prices in the ten trading days
prior to delivery of the shares (the “Paragraph 2(b) VWAP”). The value of such
shares shall be deducted from the Amount Owed plus interest as of the date such
shares are delivered.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Prior to the Maturity Date, RPC may prepay the Promissory Notes, in whole or
in part, at any time and from time to time, in its sole discretion in cash or by
delivering to Whalehaven and Alpha Capital freely trading shares of RPC common
stock which have been approved for listing by Amex, provided, however, that RPC
may not deliver collectively to Whalehaven and Alpha Capital, pursuant to this
Section 2(c), more than one million dollars worth of shares, valued in
accordance with the next sentence, in any four week period commencing with the
Effective Date. The shares delivered shall be valued at the VWAP for such
shares, as reported by Bloomberg, based upon the lowest three closing prices in
the ten trading days prior to the Delivery Notice (as hereafter defined). The
value of the shares so delivered shall first be applied to accrued but unpaid
interest and thereafter to outstanding principal. To the extent any interest or
principal remains outstanding on the Maturity Date, or upon sooner acceleration
of the Promissory Notes, Plaintiffs shall be entitled to entry of judgment in
that amount. RPC shall notify (the “Delivery Notice”) Plaintiffs of RPC’s
intention to issue shares pursuant to this Paragraph 2(c) one trading day prior
to the delivery of such shares.


3.  (a) If during the period commencing on the Effective Date and ending sixty
(60) trading days after the Maturity Date (“the Trading Period”), the VWAP for
RPC shares, as reported by Bloomberg, for any fifteen trading days (consecutive
or non-consecutive) in that period (the “Paragraph 3 VWAP”) shall be less than
either ninety percent of the Paragraph 2(a) VWAP or less than ninety percent of
the Paragraph 2(b) VWAP, then RPC, upon request of Whalehaven or Alpha Capital
(the “Paragraph 3 Date”) at any time during or after the Trading Period, shall
deliver, as applicable, additional shares to Whalehaven and Alpha Capital as
follows: I) if the Paragraph 3 VWAP is less than ninety percent of the Paragraph
2(a) VWAP, RPC shall multiply the number of shares delivered pursuant to
paragraph 1 on the Effective Date times the Paragraph 2(a) VWAP and separately
by the Paragraph 3 VWAP and shall calculate the difference between those two
resulting numbers; ii) if the paragraph 3 VWAP is less than ninety percent of
the paragraph 2(b) VWAP, RPC shall multiply the number of shares delivered
pursuant to paragraph 1(b) after the Effective Date times the Paragraph 2(b)
VWAP and separately by the Paragraph 3 VWAP and calculate the difference between
those two resulting numbers; iii) RPC shall add together the numbers resulting
from any calculations pursuant to I) and ii); iv) RPC shall divide the number
resulting from any calculation pursuant to iii) by the Paragraph 3 VWAP and
deliver that number of additional shares to Whalehaven and Alpha Capital in the
same percentages as set forth in paragraph 2(a) (the “Paragraph 3 Shares”).
Whalehaven and Alpha Capital each may request delivery of additional shares
hereunder only once. Shares delivered pursuant to this paragraph 3(a) shall not
be considered payments under the Promissory Notes.


(b) In the event that the net proceeds of Whalehaven’s and/or Alpha Capital’s
sales of the Paragraph 3 Shares exceeds $5,209,415 in the case of Whalehaven or
$6,793,845 in the case of Alpha Capital, then Whalehaven and/or Alpha Capital,
respectively, shall return shares representing any such additional proceeds to
RPC.
 
 
2

--------------------------------------------------------------------------------

 


4.  The parties shall apply immediately to the District Court to approve,
pursuant to the provisions of Section 3(a)(10) of the Securities Act of 1933,
the shares which will or may  be issued hereunder so that Plaintiffs may sell
such shares upon receipt without registration. The parties agree to cooperate
with each other in obtaining such approval.


5.  This Settlement Agreement shall become effective upon the approval by the
District Court of the share issuances referred to in Paragraphs 1, 2 and 3
pursuant to Section 3(a)(10) (the “Effective Date”). Notwithstanding the
foregoing sentence, if this Settlement Agreement does not become effective on or
prior to May 23, 2011, then Plaintiffs, at their sole discretion, may from time
to time extend the Effective Date or may declare this Settlement Agreement null
and void.


6.  On the Effective Date, upon delivery of the shares issuable pursuant to
Paragraph 1 on the Effective Date and the Promissory Notes issued pursuant to
paragraph 2, the parties will execute and file a Stipulation of Discontinuance
of the Lawsuit, with prejudice. Plaintiffs and RPC agree, subject to Court
approval, to stay the continuance of discovery in the Lawsuit, in order to avoid
unnecessary legal expenses pending the effectiveness of this Settlement
Agreement. The Court shall retain jurisdiction to enforce the terms of this
Settlement Agreement and the Promissory Notes and to determine any claims
hereunder or under the Promissory Notes. RPC agrees to submit to the personal
jurisdiction of the United States District Court for the Southern District of
New York for purposes of enforcing this Settlement Agreement and determining any
claims hereunder or the Promissory Notes. In the event of any lawsuit hereunder,
the prevailing party shall be entitled to recover its reasonable costs and
expenses, including reasonable legal fees.


7.  Upon signing of this Settlement Agreement, RPC shall pay to Plaintiffs the
sum of $75,000 (seventy five thousand dollars).


8.  RPC shall disclose the terms of this Settlement Agreement on a Current
Report on Form 8-K, or such other form as may be required, within four business
days after this Settlement Agreement is fully executed by both Plaintiffs and
RPC.


9. Upon receipt of the shares issuable pursuant to Paragraph 1 on the Effective
Date and the Promissory Notes pursuant to paragraph 2, Whalehaven and Alpha
Capital shall return all of the warrants they each received, to the extent they
have not previously been exercised in full, and that are currently outstanding,
from RPC pursuant to the Registered Direct Offering that closed in November 2009
and pursuant to the private financings that closed in March and April 2010 (the
“Warrants”) to RPC and RPC shall thereafter deem such Warrants null and void.


10.  From the date hereof, Plaintiffs shall not exercise any Warrants and RPC
shall not affect the exercise of any Warrants. It being understood that if the
Effective Date does not occur on or prior to May 23, 2011, or such other date as
extended by Plaintiffs pursuant to paragraph 5 above, Plaintiffs will be
entitled to exercise the Warrants after such date.
 
 
3

--------------------------------------------------------------------------------

 


Dated:
New York, New York

May 9, 2011
 

  Whalehaven Capital Fund, Ltd.          
 
By:
        Alpha Capital Anstalt  

 
 
 
By:
        Radient Pharmaceuticals Corporation  

 
 
 
By:
   





So Ordered:


_________________________
U.S.D.J.
 
 
4

--------------------------------------------------------------------------------

 
 